                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA

                                          AT BECKLEY


CHRISTOPHER BARFIELD,

               Petitioner,

v.                                                          CIVIL ACTION NO. 5:18-cv-00323

D.L. YOUNG, Warden, FCI Beckley,

               Respondent.

                          MEMORANDUM OPINION AND ORDER

               Pending is the Petitioner’s Application Under 28 U.S.C. § 2241 for a Writ of

Habeas Corpus by a Person in State or Federal Custody [Doc. 1], filed on February 16, 2018. This

action was previously referred to United States Magistrate Judge Dwane L. Tinsley for submission

of proposed findings and a recommendation (“PF&R”). Magistrate Judge Tinsley filed his PF&R

on November 15, 2019. Magistrate Judge Tinsley recommended that the Court deny the petition

and remove the matter from the Court’s docket.

               The Court need not review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140 (1985); see also 28 U.S.C.

§ 636(b)(1) (“A judge of the court shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”) (emphasis

added). Failure to file timely objections constitutes a waiver of de novo review and the Petitioner’s

right to appeal the Court’s order. See 28 U.S.C. § 636(b)(1); see also United States v. De Leon-

Ramirez, 925 F.3d 177, 181 (4th Cir. 2019) (noting parties may not typically “appeal a magistrate
judge’s findings that were not objected to below, as § 636(b) doesn’t require de novo review absent

objection.”); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989). Further, the Court need not

conduct de novo review when a party “makes general and conclusory objections that do not direct

the Court to a specific error in the magistrate’s proposed findings and recommendations.” Orpiano

v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Objections in this case were due on December 2, 2019.

No objections were filed.

               Accordingly, the Court ADOPTS the PF&R [Doc. 13], DENIES the Petitioner’s

Application Under 28 U.S.C. § 2241 for a Writ of Habeas Corpus by a Person in State or Federal

Custody [Doc. 1], and ORDERS the matter stricken.

               The Court directs the Clerk to transmit a copy of this Order to any counsel of record

and any unrepresented party.

                                                     ENTERED: December 12, 2019




                                                 2
